Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Specifically, the examiner acknowledges the claim of priority to the provisional U.S. application filed on April 22,
2020.

2.	The following is a Final Office action in response to the Application filed on 4/12/2021 and the Amendments & Remarks received on 03/18/2022
3.	Claims 5,12, and 19 are cancelled
4. 	Claims 1,2, 6,8, 9, 11, 13, 15, 16 and 20 are amended.
5.	Claims 1-4, 6-11, 13-18, and 20 are pending 

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 1-4, 6-11, 13-18, and 20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

9.	Therefore, claims 1-4, 6-11, 13-18, and 20 were analyzed for U.S.C. 101 as follows:
10.	Claims 1-4, 6-7 are directed to an apparatus, claims 8-11, 13-14 are directed to a system, claims 15-18 are directed to a non-transitory computer-readable recording medium, claims 20 are directed to a method. Claims 1, 4, 7, 8, 11, 14, 15,18, and 20 are reject for including a human organism
11.	In claim 1, and corresponding representative claim 8, 15, and 20, the limitations that define an abstract idea (in bold) are below (claim 1 is shown below):
A delivery server comprising a processor comprising hardware, the processor being configured to: 
transmit arrival information of a product to a user terminal carried by a user who has ordered the product; 
transmit, when unattended delivery is instructed by the user terminal, unattended delivery information to a home delivery terminal of a delivery person who delivers the product, and request a signature of the user; 
transmit signature information to the home delivery terminal in response to receiving the signature information regarding the signature of the user from the user terminal;
transmit delivery completion information of the product to the user terminal; 
determine whether or not a predetermined time has elapsed after receiving the delivery completion information from the home delivery terminal; and 
notify the user terminal that the predetermined time has elapsed after the delivery person left when the predetermined time has elapsed after receiving the delivery completion information.

12.	In claim, 1, and corresponding representative claim 8, 15, and 20 describe steps to transmit data for managing the deliveries of goods and acknowledgement of the receipt corresponding with a user. The concept of managing the deliveries of goods and acknowledgement of the receipt for secure delivery falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically economic practice and  commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
13.	The judicial exception is not integrated into a practical application. In particular, the claims recite the element – using a processor to perform the transmitting step, the user and home delivery terminal and non-transitory computer readable recording medium to perform the storing and displaying step. The processor, user terminal, home deliver terminal and the non-transitory computer readable recording medium in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting delivery and product information and user terminal and home delivery terminal to store, notify the user, and display the results) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
14	The additional components and elements of “non-transitory computer-readable recording medium”, “processor”, “delivery server”, “user terminal”, and “home delivery terminal”. As discussed above, the steps for transmitting data for managing the deliveries of goods and acknowledgement of the receipt corresponding with a user amounts to no more than mere instruction to apply the exception using a generic computer environment. 
15.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
Examples of the user terminal 3 include a smartphone, a mobile phone, a tablet terminal, and a wearable computer, which are carried by the user. (Specification: pg. 7 Lines 5-7)
Examples of the home delivery terminal 4 include a smartphone, a mobile phone, a tablet terminal, and a wearable computer, which are carried by a home delivery person. (Specification: pg. 8 Lines 22-24, pg. 8 Line 1)
processor having hardware, such as a central processing unit (CPU) and a field-programmable gate array (FPGA), and a memory (main storage unit) including a random access memory (RAM) and a read only memory (ROM). (Specification: pg. 4 Lines 7-14 )
16.	These additional elements amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component and does not provide an inventive concept.
17.	Finally, taken together, the additional elements and components of 1, and corresponding representative claim 8, 15, and 20, have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea without significantly more.
18.	Dependent claims 2, 3, 6 9, 10, 13, 16 and 17 further recite limitations of wherein when settlement is performed by using any one of a plurality of different payment methods operated by a plurality of companies and registered by the user in a wallet server indicating a deposit/withdrawal account of electronic money by using the user terminal, the processor is configured to transmit, to the home delivery terminal, settlement information indicating that settlement has been performed by using any one of the plurality of different payment methods operated by the plurality of companies and registered in the wallet server, display the settlement information and the reception completion information on the second display,  transmit a settlement request for settlement by using any one of the plurality of different payment methods operated by the plurality of companies by electronic money deposited in the wallet server,  wherein the processor is configured to transmit  reception completion information to the home delivery terminal when receiving the reception completion information of the product from the user terminal. These recited limitations are steps for processing a transaction for the deliveries of goods and acknowledgement of the receipt utilizing a signature corresponding with a user. falls within concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
19.	The judicial exception is not integrated into a practical application. The above claims recites transmitting and receiving information to and from a user terminal and home terminal. The delivery server, processor, home delivery terminal and user terminal in the steps are recited at a high level of generality (i.e. a generic device (i.e. user and home terminal, processer) performing generic computer functions of transmitting, receiving, and displaying information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information amounts to insignificant extra-solution activity. The additional elements of “wallet server” is directed to manage the payment accounts and direct a user to pay for goods including the withdrawal and deposit of the account for processing a transaction (i.e. a generic server processing and managing payment account access). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
20.	The additional components and elements of “wallet server”, “delivery server”,  “processor”, “home delivery terminal”, and “user terminal”. As discussed above, the steps for transmitting and receiving information to manage the payment accounts and direct a user to pay for goods including the withdrawal and deposit of the account for processing a transaction amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, like the independent claims, dependent claims 2, 3, 6 9, 10, 13, 16 and 17 further are directed to an ineligible judicial exception without any significant more.
21.	Dependent claims 4, 7, 11, 14, and 18  further recite limitations of acquire position information indicating a position of the home delivery terminal,  determine, based on delivery object information regarding the product and the position information, whether or not the delivery person is away from a delivery destination of the product by a predetermined distance or more, notify the user terminal that the delivery person is away by the predetermined distance or more when the delivery person is away by the predetermined distance or more, wherein the processor is configured to determine whether or not a credit level of the delivery person associated with the home delivery terminal is less than a predetermined level; and transmit recommendation information recommending the unattended delivery to the user terminal when the credit level is less than the predetermined level, display the notification on the first display, and display the recommendation information on the first display. These recited limitations are steps for steps for tracking the position of the home terminal based on location data to accurate calculate the delivery destination based on predetermine time data for recommending delivery methods falls within concepts that are in the grouping of abstract ideas related to Certain Methods of Organizing Human Activity specifically economic practice and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
22.	The judicial exception is not integrated into a practical application. The limitations of “determine whether or not a credit level of the delivery person associated with the home delivery terminal is less than a predetermined level” and “determine, based on delivery object information regarding the product and the position information, whether or not the delivery person is away from a delivery destination of the product by a predetermined distance or more” and “notify the user terminal that the delivery person is away by the predetermined distance or more when the delivery person is away by the predetermined distance or more”. The determining and the notifying steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, user terminal, home terminal, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” and “notify” or notification” in the context of this claim encompasses the user manually calculating the position of an user and home terminal and display a moving path. Similarly, the limitations of “transmit recommendation information recommending the unattended delivery to the user terminal when the credit level is less than the predetermined level” is a process that, under its broadest reasonable interpretation, covers transmitting and receiving recommendation information for delivery with  the recitation of generic computer components. The above claims as a whole merely describes how to generally apply the concept of steps for tracking the position of the home terminal based on location data to accurate calculate the delivery destination based on predetermine time data for recommending delivery methods. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
23.	The additional components and elements of “processor”, “home delivery terminal”, “user terminal”, “position acquisition unit”, “non-transitory computer-readable recording medium”, and “delivery server”. As discussed above, the steps for steps for tracking the position of the home terminal based on location data to accurate calculate the delivery destination based on predetermine time data for recommending delivery methods amounts to no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 4, 7, 11, 14, and 18 further are directed to an ineligible judicial exception without any significant more.
24.	In claims 1, 4, 7, 8, 11, 14, 15, 18, and 20 recite “deliver person” and “carried by the user”. The Examiner is interpreting the claims are directed to or encompassing a human organism. Claims 2-7, 9-14, 16-19 are dependent on claims 1, 8, and 15. Therefore the claims are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See MPEP 2105
25.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102

25.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

26.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillen et. al ( US Patent Publication No.: 2016/0314429; hereafter known as Gillen) 

27.	In claim 1: Gillen discloses,
 A delivery server comprising a processor comprising hardware, the processor being configured to: (i.e., information/data collection device 130 may include, be associated with, or be in wired or wireless communication with one or more processors) (Gillen: Paragraph [0005], [0025], [0026])
transmit arrival information of a product to a user terminal carried by a user who has ordered the product; (i.e., Connected items may include one or more components that are functionally similar to those of the carrier computing entity and/or the customer computing entity as described below. For example each connected item/shipment may include one or more display device/input devices (e.g., including user interfaces) where an item/shipment may communicate send “to” address information/data, received “from” address information/data, unique identifier codes, location information/data, status information/data, and/or various other information/data) (Gillen: Paragraph [0033]) 
transmit, where unattended delivery is instructed by the user terminal, (i.e.,  location-based notifications/messages and/or deliveries  the delivery context, such deliveries may include the customer's garage door opening or simply leaving an item/shipment 103 at a closed or open garage door and be properly determined as being within the configurable/determinable parameters (e.g., being within a geofence, a zone of confidence, or a defined proximity of one another) and he appropriate computing entity will allow the event and provide a notification/message to the user computing entity regarding the same) (Gillen: Paragraph [0075], [0096])
unattended delivery information to a home delivery terminal of a delivery person who delivers the product, and request a signature of the user; (i.e., Non-driver release areas are areas in which a carrier pick-up/delivery person may not leave an item/shipment unclaimed and/or unattended as part of delivery and cannot leave an item/shipment without first obtaining a signature) (Gillen: Paragraph [0072])
transmit signature information to the home delivery terminal in response to receiving signature information regarding the signature of the user from the user terminal; and  (i.e., carrier computing entity may generate and/or provide a notification providing the delivery vehicle driver and/or other carrier personnel with the information required to perform the mobile delivery. For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like) (Gillen: Paragraph [0087], [0115])
transmit delivery completion information of the product to the user terminal; (i.e., a variety of types of notifications/messages can be provided like exemplary notification/message providing regarding a completed delivery of an item that indicates where an item/shipment has been delivered and can be retrieved by the customer. The notifications/messages can be provided in accordance with user notification/message preferences) (Gillen: Paragraph [0087])
determine whether or not a predetermined time has elapsed after rand (i.e., determining/identifying can be initiated using a variety of different triggers- an entity moving out of a geofenced area; (e) an entity moving into a geofenced area; and/or a variety of other triggers/events and a determination that an item/shipment will be delivered in the (configurable time period) (Gillen: Paragraph [0093]) 
notify the user terminal that the predetermined time has elapsed after the delivery person left when the predetermined time has elapsed after receiving the delivery completion information. (i.e., carrier computing entity may determine if the parameters for providing the location-based alert are satisfied. For example, if parameters for providing the location-based alert may be that the consignee location information/data indicates that the customer has entered and/or is located within a geofenced area about the item, within a predetermined radius of the item, within a predetermined proximity of the item, and/or the like. In various embodiments, the proximity parameters for a home delivery location-based alert i.e. the customer may want to be notified when she pulls into her driveway, or the like of the ADL location to which the item/shipment was delivered.) (Gillen: Paragraph [0130])
28.	In claim 2: Gillen disclose the delivery server of supra (Gillen: Paragraph [0005], [0025], [0026]), including wherein
when settlement is performed by using any one of a plurality of different payment methods operated by a plurality of companies and registered by the user in a wallet server indicating a deposit/withdrawal account of electronic money by using the user terminal (i.e., communicating data, content, information, and/or similar terms used herein interchangeably that can be transmitted, received, operated on, processed, displayed, stored, and/or the like) , the processor is configured to transmit, to the home delivery terminal, settlement information indicating that settlement has been performed by using any one of the plurality of different payment methods operated by the plurality of companies and registered in the wallet server. (i.e., Payments may be in a variety of forms, such as via debit cards, credit cards, direct credits, direct debits, cash, check, money order, Internet banking, e-commerce payment networks/systems (e.g., PayPal™, Google Wallet, Amazon Payments), virtual currencies (e.g., Bitcoins), award or reward points, and/or the like) (Gillen: Paragraph [0005], [0006], [0037], [0061])
29.	In claim 3: Gillen disclose the delivery server of supra, including wherein the processor is configured to transmit, to the wallet server, a settlement request for settlement by using any one of the plurality of different payment methods operated by the plurality of companies by electronic money deposited in the wallet server. (i.e., may be requested to provide information/data (e.g., payment information/data, and/or the like) by communicating data, content, information, and/or similar terms used herein interchangeably that can be transmitted, received, operated on, processed, displayed, stored and payments may be in a variety of forms, such as via debit cards, credit cards, (e.g. paypal google wallet) (Gillen: Paragraph [0005], [0006], [0037], [0061])
30.	In claim 4: Gillen disclose the delivery server of supra, including wherein the processor is configured to: (Gillen: Paragraph [0005], [0025], [0026])
acquire position information indicating a position of the home delivery terminal; (i.e., john drives his vehicle home and has his mobile phone on his person when arrives at his residence (34.3218697, -83.1239871) and John (e.g., the vehicle 100 and mobile phone 110) enters a geofence or is within a configurable/determinable distance/proximity of his residence. An appropriate computing entity can make such a determination/identification based on the monitoring) (Gillen: Paragraph [0088])
determine, based on delivery object information regarding the product and the position information, whether or not the delivery person is away from a delivery destination of the product by a predetermined distance or more; and (i.e., carrier computing entity  may determine if the parameters for providing the location-based alert are satisfied. For example, if parameters for providing the location-based alert may be that the consignee location information/data indicates that the customer has entered and/or is located within a geofenced area about the item, within a predetermined radius of the item, within a predetermined proximity of the item, and/or the like or the customer may want to be notified when she pulls into her driveway, parking garage, is within 100 or 50 feet of the item, and/or the like. In another example, for an ADL delivery, the customer may want to be notified when she is within two miles, one mile, half a mile, or the like of the ADL location to which the item/shipment was delivered) (Gillen: Paragraph [0103])
notify the user terminal that the delivery person is away by the predetermined distance or more when the delivery person is away by the predetermined distance or more. (i.e., the customer can register any number of establishments and/or locations for secure location-based events and/or secure location-based notifications/messages including the carrier may establish and maintain a set, database, list, and/or the like of registered establishments and/or locations and the corresponding geofence, radius, or zone about the establishment and/or location) (Gillen: Paragraph [0064])
31.	In claim 6: Gillen disclose the delivery server of supra, including wherein the processor is configured to transmit reception completion information to the home delivery terminal when receiving the reception completion information of the product from the user terminal. (i.e., the delivery of the item/shipment at the establishment is completed. For example, a notification is provided to the delivery vehicle driver and/or other carrier personnel (e.g., via a user computing entity) (Gillen: Paragraph [0131])
32.	In claim 7: Gillen disclose the delivery server of supra, including wherein the processor is configured to 
determine whether or not a credit level of the delivery person associated with the home delivery terminal is less than a predetermined level; and (the item/shipment being picked up or delivered, and a carrier mobile entity (e.g., user computing entity) be properly determined as being within the configurable/determinable parameters (e.g., being within a geofence, a zone of confidence, or a defined proximity of one another) and determining/identifying can be initiated using a variety of different triggers— a designated carrier vehicle) (Gillen: Paragraph [0076], [0077],) [0093])
 transmit recommendation information recommending the unattended delivery to the user terminal when the credit level is less than the predetermined level. (i.e., carrier computing entity 105 (and/or other appropriately configured computing entities) can automatically provide (e.g., generate, queue, and/or transmit) one or more location-based notifications/messages based on the configurable/determinable parameters for a given account (messages to both consignors and/or consignees). For example, the carrier computing entity 105 (and/or other appropriately configured computing entities) can automatically provide the location-based notifications/messages to the electronic destination addresses regarding items that have been picked-up or delivered or have been attempted to be picked-up or delivered) (Gillen: Paragraph [0079]) 
33.	In claim 8: Gillen discloses,
A settlement system comprising: (i.e., methods, apparatus, systems, computing devices, computing entities, and/or the like for providing flexible location-based events and/or location-based notifications/messages) (Gillen: Paragraph [0003])
a delivery server comprising a processor comprising hardware; (Gillen: Paragraph [0005], [0025], [0026])
a user terminal comprising a first display, the user terminal being configured to communicate with the delivery server and order a product; and (i.e., Connected items 103 may include one or more components that are functionally similar to those of the carrier computing entity 105 and/or the customer computing entity 110 as described below. For example, in one embodiment, each connected item/shipment 103 may include one or more processing elements, one or more display device/input devices (e.g., including user interfaces), volatile and non-volatile storage or memory, and/or one or more communications interfaces. In this regard, in some example embodiments, an item/shipment 103 may communicate send “to” address information/data, received “from” address information/data, unique identifier codes, location information/data, status information/data, and/or various other information/data) (Gillian: Paragraph [0033]) 
a home delivery terminal comprising a second display, the home delivery terminal being configured to communicate with the delivery server, and suitable for being carried by a delivery person who delivers the product,  (i.e., any number and type of configurable/determinable parameters and configurable levels can be used and requires that mobile device (e.g., registered smartphone or wearable) and (e.g., or a desktop, television, smart thermostat, and/or the like and user interface may be a user application, browser, user interface, and/or similar words used herein interchangeably executing on and/or accessible via the establishment computing entity 116 to interact with and/or cause display of information from various other entities) (Paragraph [0048], [0054], [077]) 
wherein the processor is configured to (Gillen: Paragraph [0005], [0025], [0026])
transmit arrival information of the product to the user terminal and display the arrival information on the first display, (Gillen: Paragraph [0033])
when unattended delivery is instructed by the user terminal (Gillen: Paragraph [0075], [0096]), transmit unattended delivery information to the home delivery terminal, display the unattended delivery information on the second display, and request a signature of a user to the user terminal, (Gillen: Paragraph [0037], [0061], [0072], [0114])
transmit signature information to the home delivery terminal and display the signature information on the second display (Paragraph [0048], [0054], [077]) in response to receiving the signature information regarding the signature of the user from the user terminal, (Gillen: Paragraph [0087], [0115])
transmit delivery completion information of the product to the user terminal (Gillen: Paragraph [0087]) and display the delivery completion information on the first display. (Gillen: Paragraph [0033])
determine whether or not a predetermined time has elapsed after receiving the delivery completion information from the home delivery terminal, and (Gillen: Paragraph [0093])
notify the user terminal that the predetermined time has elapsed after the delivery person left, and display the notification on the first display when the predetermined time has elapsed after receiving the delivery completion information. (Gillen: Paragraph [0130])
34.	In claim 9: Gillen disclose the settlement system of supra, including, 
wherein when settlement is performed by using any one of a plurality of different payment methods operated by a plurality of companies and registered by the user in a wallet server indicating a deposit/withdrawal account of electronic money by using the user terminal, the processor is configured to transmit, to the home delivery terminal, settlement information indicating that settlement has been performed by using any one of the plurality of different payment methods operated by the plurality of companies and registered in the wallet server, and display the settlement information on the second display (i.e., may also include one or more communications interfaces for communicating with various computing entities, such as by communicating data, content, information, and/or similar terms used herein interchangeably that can be transmitted, received, operated on, processed, displayed). (Gillen: Paragraph [0037], [0061])
35.	In claim 10: Gillen disclose the settlement system of supra, including wherein the processor is configured to transmit, to the wallet server, a settlement request for settlement by using any one of the plurality of different payment methods operated by the plurality of companies by electronic money deposited in the wallet server. (Gillen: Paragraph [0037], [0061])

36.	In claim 11: Gillen disclose the settlement system of supra, including wherein
the home delivery terminal includes a position acquisition unit configured to acquire position information regarding a current position, and : (i.e., methods, apparatus, systems, computing devices, computing entities, and/or the like for providing flexible location-based events and/or location-based notifications/messages may include GPS; cellular assisted GPS; real time location systems or server technologies using received signal strength indicators from a Wi-Fi network); triangulating positions in connection with a variety of other systems, including cellular towers, Wi-Fi access points, and/or the like; and/or the like) (Gillen: Paragraph [0003], [0083])
the processor is configured to (Gillen: Paragraph [0005], [0025], [0026])
acquire the position information, (i.e., the customer computing entity may include outdoor positioning aspects, such as a location module adapted to acquire, for example, latitude, longitude, altitude, geocode, course, direction, heading, speed, UTC, date, and/or various other information/data and the location module can acquire data) (Gillen: Paragraph [0027], [0048]) 
determine, based on delivery object information regarding the product and the position information, whether or not the delivery person is away from a delivery destination of the product by a predetermined distance or more, and (Gillen: Paragraph [0027], [0048], [0103])
notify the user terminal that the delivery person is away by the predetermined distance or more, and display the notification on the first display when the delivery person is away by the predetermined distance or more. (Gillen: Paragraph [0064])
37.	In claim 13: Gillen disclose the settlement system of supra, including wherein the processor is configured to transmit reception completion information to the home delivery terminal and display the reception completion information on the second display when receiving the reception completion information of the product from the user terminal. (Gillen: Paragraph [0005],[0026], [0131])
38.	In claim 14: Gillen disclose the settlement system of supra, including wherein the processor is configured to: (Gillen: Paragraph [0003], [0005], [0025], [0026])
determine whether or not a credit level of the delivery person associated with the home delivery terminal is less than a predetermined level; and (Gillen: Paragraph [0076], [0077],) [0093])
transmit recommendation information recommending the unattended delivery to the user terminal, and display the recommendation information on the first display when the credit level is less than the predetermined level. (Gillen: Paragraph [0079])

39.	In claim 15: Gillen discloses,
A non-transitory computer-readable recording medium on which an executable program is recorded (i.e., at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein), the program causing a processor of a computer to execute: (Gillen: Paragraph [0005], [0006], [0025], [0026])
transmitting arrival information of a product to a user terminal carried by a user who has ordered the product; (Gillen: Paragraph [0033])
transmitting, when unattended delivery is instructed by the user terminal, unattended delivery information to a home delivery terminal of a delivery person who delivers the product, and requesting a signature of the user; (Gillen: Paragraph [0072])
transmitting signature information to the home delivery terminal in response to receiving the signature information regarding the signature of the user from the user terminal; (Gillen: Paragraph [0087], [0115])
transmitting delivery completion information of the product to the user terminal. . (Gillen: Paragraph [0087])
determining whether or not a predetermined time has elapsed after receiving the delivery completion information from the home delivery terminal; and (Gillen: Paragraph [0093]
notifying the user terminal that the predetermined time has elapsed after the delivery person left when the predetermined time has elapsed after receiving the delivery completion information. (Gillen: Paragraph [0130])

40	In claim 16: Gillen disclose the non-transitory computer-readable recording medium according to supra, including wherein the program causes the processor to execute: (Gillen: Paragraph [0005], [0006], [0025], [0026])
when where settlement is performed by using any one of a plurality of different payment methods operated by a plurality of companies and registered by the user in a wallet server indicating a deposit/withdrawal account of electronic money by using the user terminal, transmitting, to the home delivery terminal, settlement information indicating that settlement has been performed by using any one of the plurality of different payment methods operated by the plurality of companies and registered in the wallet server. (Gillen: Paragraph [0005], [0006], [0037], [0061])
41.	In claim 17: Gillen disclose the non-transitory computer-readable recording medium of supra, including wherein the program causes the processor to execute transmitting, to the wallet server, a settlement request for settlement by using any one of the plurality of different payment methods operated by the plurality of companies by electronic money deposited in the wallet server. (Gillen: Paragraph [0005], [0006], [0037], [0061])
42.	In claim 18: Gillen disclose the non-transitory computer-readable recording medium of supra, including wherein the program causes the processor to execute: (Gillen: Paragraph [0005], [0006], [0025], [0026])
acquiring position information indicating a position of the home delivery terminal; (Gillen: Paragraph [0088])
determining, based on delivery object information regarding the product and the position information, whether or not the delivery person is away from a delivery destination of the product by a predetermined distance or more; and (Gillen: Paragraph [0103])
notifying the user terminal that the delivery person is away by the predetermined distance or more when the delivery person is away by the predetermined distance or more. (Gillen: Paragraph [0064])

43.	In claim 20: Gillen discloses,
A method of transmission, the method comprising: (Gillen: Paragraph [0003])
transmitting arrival information of a product to a user terminal carried by a user who has ordered the product; (Gillen: Paragraph [0033])
transmitting, when unattended delivery is instructed by the user terminal, unattended delivery information to a home delivery terminal of a delivery person who delivers the product, and requesting a signature of the user; (Gillen: Paragraph [0072])
transmitting the signature information to the home delivery terminal in response to receiving signature information regarding the signature of the user from the user terminal; (Gillen: Paragraph [0087], [0115])
transmitting delivery completion information of the product to the user terminal; (Gillen: Paragraph [0087])
determining whether or not a predetermined time has elapsed after receiving the delivery completion information from the home delivery terminal; and (Gillen: Paragraph [0093])
 notifying the user terminal that the predetermined time has elapsed after the delivery person left when the predetermined time has elapsed after receiving the delivery completion information. (Gillen: Paragraph [0130])

Response to Amendments
44.	In regards of the U.S.C 112(b) rejections, the Applicants arguments and remarks have been acknowledged. The Applicant deleted the rejected subject matter. The Applicants Amendments & Remark are persuasive, the rejections are withdrawn. 
45.	In regards of the U.S.C 101 rejection, the Applicants arguments and remarks have been acknowledged, but not persuasive.
	The Applicant arguments argues that the amended claims do not fall within the abstract idea category of "methods of organizing human activity." The Applicant argument further argues that the amended claims are eligible under Prong 2.
	The Examiner respectfully disagrees. The amended claims, as drafted, are steps to transmit data for managing the deliveries of goods and acknowledgement of the receipt corresponding with a user. The above steps of debt management are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The above steps are directed to the abstract idea of managing delivery information and notification of receipt based on a predetermine time are reciting patent-ineligible subject matter. The above conclusion is supported in the Applicant’s specification where it cites “a transmission method that enable a user to respond to delivery without opening a door and receive a product” (Specification: pg. 1 paragraph 4) and “facilitates an improved delivery system ” (Arguments & Remarks, pgs. 11). Therefore, the amended claims, as drafted, are abstract. 
The judicial exception is not integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more. The amended claims, as drafted, are not a technical solution to a technical problem. The amended claims, as drafted, are a business solution to a business problem (i.e. steps to transmit data for managing the deliveries of goods and acknowledgement of the receipt corresponding with a user). As discussed above with respect to integration of the abstract idea into a practical application, the additional components and elements of “non-transitory computer-readable recording medium”, “processor”, “delivery server”, “user terminal”, and “home delivery terminal”. The additional components and elements are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (i.e. a processor performing function of transmitting delivery information to process and complete a home delivery). The Specification supports the above conclusion where it recites: processor having hardware, such as a central processing unit (CPU) and a field-programmable gate array (FPGA), and a memory (main storage unit) including a random access memory (RAM) and a read only memory (ROM). (Specification: pg. 4 Lines 7-14) See MPEP 2106 and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the amended claims 1-4, 6-11, 13-18, and 20 are abstract and the judicial exception is not integrated into a practical application. 
In regards to the Applicants argument where the amended claims do not encompass a human organism, The Applicants arguments are not persuasive. For the claims to be execute a delivery person must be present and/or absent to complete the claim. For example, claim 1 cites: ”notify the user terminal that the predetermined time has elapsed after the delivery person left”. The broad reasonable interpretation of the limitation that after the delivery person leaves the delivery location will notify the user terminal. This is supported in the Applicants specification where it cites: “the control unit 51 may notify the user terminal 3 that the predetermined time has elapsed after the delivery person has left” (Specification: pg. 18 Paragraph 3)

46.	In regards of the U.S.C 103 rejection, the Applicants arguments and remarks have been acknowledged, but not persuasive.
	The Applicants argument argues that in claims 1, 8, 15, and 20, Gillen does not disclose "determine whether or not a predetermined time has elapsed after receiving the delivery completion information from the home delivery terminal; and notify the user terminal that the predetermined time has elapsed after the delivery person left when the predetermined time has elapsed after receiving the delivery completion information."
	The Examiner respectfully disagree, Gillen discloses “determining/identifying can be initiated using a variety of different triggers- an entity moving out of a geofenced area; (e) an entity moving into a geofenced area; and/or a variety of other triggers/events and a determination that an item/shipment will be delivered in the (configurable time period)”. The limitation disclose, broadest reasonable interpretation that determining/identifying can be initiated using a variety of different triggers- and the carrier computing entity may perform location-based determinations based on the configurable/determinable parameters (e.g., security, time, movement of an item or person). The entity moving out of a geofenced area; (e) an entity moving into a geofenced area; and/or a variety of other triggers/events. Therefore Gillen disclose that when an entity moving out of a geofenced area after the delivery is completed can request instructions from the carrier computing entity. Based on the configurable/determinable parameters (e.g. time) can receive the delivery completion information from the home delivery terminal. (Gillen: Paragraph [0093])
	In regards to the limitation, Gillen discloses “notify the user terminal that the predetermined time has elapsed after the delivery person left when the predetermined time has elapsed after receiving the delivery completion information”. Gillen discloses proximity parameters for a home delivery location-based alert i.e. the customer may want to be notified when she pulls into her driveway, or the like of the ADL location to which the item/shipment was delivered. Gillen further discloses that customer computing entity can indicate that the customer would like to receive the item/shipment at the establishment and the predetermined time period may be determined based on the time frame indicated in the establishment location-based alert. The establishment location-based alert provided to the customer (e.g., via the customer computing entity 110) may include an indication or timer showing the predetermined time period and/or the time remaining in the predetermined time period ,for example, the alert was provided, the predetermined time period for receiving the indication that the customer would like to receive the item/shipment at the establishment may be 8 or 10 minutes from the time the alert was provided. Therefore Gillen discloses “notify the user terminal that the predetermined time has elapsed after the delivery person left when the predetermined time has elapsed after receiving the delivery completion information”

Conclusion
47.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693